                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ARTHUR VERNELL THOMPSON,                              2:21:CV-11045

                    Plaintiff,
                                                OPINION AND ORDER OF
        v.                                       SUMMARY DISMISSAL
MICHAEL MCNAMARA, et al.,

                    Defendant.


        This is a pro se civil rights case brought pursuant to 42 U.S.C.     1983.

Michigan prisoner Arthur Vernell Thompson ( Plaintiff ) was convicted of

first-degree home invasion following a jury trial in the Wayne County

Circuit Court and was sentenced, as a fourth habitual offender, to 18 to 36

years        imprisonment    in   2011.   See    Plaintiff s   Offender    Profile,

https://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=219215.

In his complaint, Plaintiff challenges his state criminal proceedings. See

ECF No. 1, PageID.5, 7. He names Dearborn police officers Michael

McNamara and Brian Kapanowski, state prosecutor Daniel E. Less, and the

City of Dearborn as the defendants in this action and sues them in their

official capacities seeking monetary damages. Id. at PageID.2-3, 8. The

Court has granted Plaintiff leave to proceed without prepayment of the

filing fee for this action. ECF No. 3.

        Having reviewed the matter, and for the reasons stated herein, the


                                          1
Court concludes that the civil rights complaint must be dismissed and that

an appeal cannot be taken in good faith.

                                    DISCUSSION

     Under the Prison Litigation Reform Act of 1996 ( PLRA ), if the Court

determines that an in forma pauperis complaint is frivolous or malicious,

fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant who is immune from such relief, it is required to

dismiss the complaint sua sponte, before service is made on the defendant.

See 42 U.S.C.      1997(e)(c); 28 U.S.C.       1915(e)(2)(B). The Court is similarly

required to dismiss a complaint seeking redress against government

entities, officers, or employees if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. See 28 U.S.C.               1915A.

A complaint is frivolous if it lacks an arguable basis in law or in fact.

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989).

     A pro se civil rights complaint is construed liberally. Haines v. Kerner,

404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure

8(a) requires that a complaint set forth a short and plain statement of the

claim showing that the pleader is entitled to relief, as well as a demand for

the relief sought. Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to

give the defendant fair notice of what the claim is and the grounds upon

which it rests. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                           2
(citation omitted). While this notice pleading standard does not require

detailed factual allegations, it requires more than the bare assertion of

legal principles or conclusions. Twombly, 550 U.S. at 555. Rule 8 demands

more than an unadorned, the defendant-unlawfully-harmed me accusation.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A pleading that offers labels

and conclusions or a formulaic recitation of the elements of a cause of

action will not do.   Id. (quoting Twombly, 550 U.S. at 555). Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual

enhancement. Id. (quoting Twombly, 550 U.S. at 557).

     To state a civil rights claim under 42 U.S.C.    1983, a plaintiff must

allege that: (1) he or she was deprived of a right, privilege, or immunity

secured by the federal Constitution or laws of the United States; and (2) the

deprivation was caused by a person acting under color of state law. Flagg

Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d

356, 364 (6th Cir. 2009). Additionally, a plaintiff must allege that the

deprivation of rights was intentional, not merely negligent. Davidson v.

Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327, 333-36

(1986).

      Plaintiff s complaint, which challenges his state criminal proceedings,

is subject to dismissal because Plaintiff fails to state a claim upon which

relief may be granted under 42 U.S.C.     1983. A claim under     1983 is an

appropriate remedy for a state prisoner challenging a condition of his

imprisonment, see Preiser v. Rodriguez, 411 U.S. 475, 499 (1973), not the

                                      3
validity of continued confinement. See Heck v. Humphrey, 512 U.S. 477,

486-87 (1994) (holding that a state prisoner does not state a cognizable civil

rights claim challenging his imprisonment if a ruling on his claim would

necessarily render his continuing confinement invalid, until and unless the

reason for his continued confinement has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal, or has

been called into question by a federal court’s issuance of a writ of habeas

corpus under 28 U.S.C.       2254). This holds true regardless of the relief

sought by the plaintiff. Id. at 487-89.

     Heck and other Supreme Court cases, when taken together, indicate

that a state prisoner's   1983 action is barred (absent prior invalidation)

no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner s suit (state conduct leading to conviction or internal

prison proceedings)    if success in that action would necessarily demonstrate

the invalidity of confinement or its duration. Wilkinson v. Dotson, 544 U.S.

74, 81-82 (2005). The underlying basis for the holding in Heck is that civil

tort actions are not appropriate vehicles for challenging the validity of

outstanding criminal judgments. Heck, 512 U.S. at 486. If Plaintiff were to

prevail in this action, his continued confinement would be called into

question. Consequently, his complaint is barred by Heck and must be

dismissed.

     Plaintiff names a state prosecutor, Daniel E. Less, as one of the

defendants in this action and sues him in his official capacity for damages.

                                          4
Defendant   Less   is   entitled   to   sovereign   immunity.   The    Eleventh

Amendment bars civil rights actions against a state and its agencies and

officials unless the state has waived its immunity and consented to suit or

Congress has abrogated that immunity. Will v. Michigan Dep't of State

Police, 491 U.S. 58, 66 (1989); Cady v. Arenac Cty., 574 F.3d 334, 342 (6th

Cir. 2009) (citing Kentucky v. Graham, 473 U.S. 159, 169 (1985)). The State

of Michigan has not consented to be sued for civil rights actions in federal

court, Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986), and Congress

did not abrogate Eleventh Amendment immunity when it enacted               1983.

Quern v. Jordan, 440 U.S. 332, 341 (1979).

     Eleventh Amendment immunity applies to state employees, such as

prosecutors, judges, court clerks, and state agency employees who are sued

in their official capacities. Pucci v. Nineteenth Dist. Ct., 628 F.3d 752, 764

(6th Cir. 2010); Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir. 2010); James v.

Anderson, et al., No. 12-10273, 2018 WL 6171474, *15-17 (E.D. Mich. Nov.

26, 2018); Moore v. Michigan, No. 13-11789, 2014 WL 1260702, *2-3 (E.D.

Mich. March 27, 2014). Defendant Less, a state prosecutor, is thus entitled

to Eleventh Amendment immunity.

                               CONCLUSION

     For the reasons stated, the Court concludes that Plaintiff fails to state

a claim upon which relief may be granted under 42 U.S.C.        1983 in his civil

rights complaint and that defendant Less is entitled to Eleventh

Amendment immunity. Accordingly, the Court DISMISSES the civil rights

                                        5
complaint pursuant to 28 U.S.C.      1915(e)(2) and 1915A(b).

     Lastly, the Court concludes that an appeal from this order cannot be

taken in good faith.   See 28 U.S.C.   1915(a)(3); Coppedge v. United States,

369 U.S. 438, 445 (1962). This case is closed.


Dated: May 28, 2021           s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                       6
